Title: To James Madison from Thomas Jefferson, 15 November 1823
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Nov. 15. [1823]
        
        I return your letter to the President, and that of mr. Rush to you, with thanks for the communication. The matters which mr. Rush states as under consideration with the British government are very interesting. But that about the navigation of the St. Laurence and the Missisipi, I would rather they would let alone. The navigation of the former, since the N.Y. canal, is of too little interest to be cared about, that of the latter too serious, on account of the inlet it would give to British smugling, and British tampering with the Indians. It would be an entering wedge to incalculable mischief, a powerful agent towards separating the states.
        I send you the rough draught of the letter I propose to write to F. Gilmer for your considn. and correction, and salute you affectionately
        
          Th: Jefferson
        
      